DEFA14A PROXY STATEMENT PURSUANT TO SECTION 14 (a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the [_] Registrant Check the appropriate box: [_] Preliminary Proxy Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_ ] Definitive Proxy Statement [X] Definitive Additional Materials [_] Soliciting Materials under Rule 14a-12 The Dreyfus Third Century Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0- 11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: February 24, 2017 Supplement to the Proxy Statement Dated January 4, 2017 For the Special Meeting of Shareholders of The DREYFUS Third century FUND, inc. To be Held March 9, 2017 The following information supersedes any contrary information contained in the Proxy Statement under the sections Proposal 1. – "Introduction, B. Management," Proposal 1.B. – "B. Information About Newton" and Appendix I – "Portfolio Management – Portfolio Managers": Effective February 27, 2017, Rob Stewart leads Newton's Responsible Investment team, which will be responsible for the Fund's fundamental ESG research and analysis, controversy monitoring, company engagement and active proxy voting. Mr. Stewart, one of Newton's senior investment leaders, joined Newton in 2003 and has over 25 years' of investment experience. Mr. Stewart replaced Sandra Carlisle. Newton's investment approach that systematically integrates the consideration of ESG issues in the securities selection process remains unchanged. ***** Should you have any questions regarding this Supplement or the Proposals set forth in the Proxy Statement, please call the toll-free number 1-877-478-5047 Monday through Friday between 9:00 a.m. and 10:00 p.m. Eastern time. You may also call the Dreyfus Retail Call Center at 1-800-896-8166 Monday through Friday between 9:00 a.m. and 6:00 p.m. Eastern time. If you have not already done so, please take a moment now to cast your vote so that your shares may be represented . If you have already voted, your vote nevertheless may be revoked after it is received by giving another proxy by mail, by calling the toll-free telephone number 1-877-478-5047 or through the Internet. To be effective, such revocation must be received before the Meeting. In addition, any shareholder who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given. The Dreyfus Third Century Fund, Inc. Q&A When did/will Sandra leave Newton? Sandra is still working at Newton and will be until March 30, 2017. Why has she decided to leave? She has decided to leave to pursue other opportunities. Is the team still intact? Yes – Three other members of the team remain in place and are experienced and knowledgeable about the process. Why Rob Stewart? In choosing a replacement, Newton focused on appointing a new Head of the Responsible Investment team who would continue to ensure that the ESG team and the analysis of ESG risks and issues remain at the center of the investment process for the Fund. Rob has been with Newton since 2003 and has over 25 years of investment experience including deep involvement in ESG/SRI issues over the years. Does this affect the ESG process? No, the ESG process remains unchanged. Newton’s experience with Responsible Investing dates back to 1978. Are there any changes to the Fund’s proposed primary portfolio managers? No.
